Case 1:18-cv-00155-SOM-WRP Document 433 Filed 04/16/21 Page 1 of 25          PageID #:
                                  9608



 CHRISTINE Z. HERI
 Regional Solicitor
 RUBEN R. CHAPA
 Counsel for ERISA
 ELISABETH NOLTE
 Trial Attorney
 U.S. Department of Labor
 Office of the Solicitor
 230 S. Dearborn St., Suite 844
 Chicago, Illinois 60604
 T: (312) 353-7837
 F: (312) 353-5698
 Nolte.Elisabeth.P@dol.gov
 Attorneys for Plaintiff

                       IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF HAWAII

     MARTIN J. WALSH, 1 Secretary of       1:18-cv-155-SOM-WRP
     Labor, United States Department of
     Labor,                                MEMORANDUM IN SUPPORT OF
                                           SECRETARY’S MOTION IN
                  Plaintiff,               LIMINE NO. 1: EXCLUSION OF
                                           EXPERT TESTIMONY AND
            vs.                            REPORTS OF HOWARD L.
                                           KAPLAN AND RENEE R.
     SHARON L. HERITAGE, as                MCMAHON
     successor to Nicholas L. Saakvitne,
     Deceased, et al.,                     JUDGE: Hon. Susan Oki Mollway
                  Defendants.




 1
  By operation of law, Martin J. Walsh, Secretary of Labor, is substituted for
 former Acting Secretary of Labor Milton Al Stewart. Fed. R. Civ. P. 25(d).
Case 1:18-cv-00155-SOM-WRP Document 433 Filed 04/16/21 Page 2 of 25                                           PageID #:
                                  9609



                                                Table of Contents

 I.      INTRODUCTION.............................................................................................. 1
 II.     FACTUAL BACKGROUND ............................................................................ 1
 III. LEGAL DISCUSSION ...................................................................................... 4
      A. DEFENDANTS BOWERS AND KUBOTA DID NOT TIMELY DISCLOSE THE
      IDENTITIES OR REPORTS OF MCMAHON AND KAPLAN, AND THEIR FAILURE TO DO SO
      WAS NOT SUBSTANTIALLY JUSTIFIED OR HARMLESS .................................................4

      B. THE REPORTS AND TESTIMONY OF MCMAHON AND KAPLAN ARE NEEDLESSLY
      CUMULATIVE, SUBSTANTIALLY OUTWEIGHING ANY PROBATIVE VALUE. ..................9
        1. McMahon’s report and anticipated testimony is duplicative of the reports
        and testimony of Rusk and Pia. ......................................................................... 10
        2. Kaplan’s report and anticipated testimony is duplicative of the report and
        testimony of Brown. .......................................................................................... 14

      C. PROHIBITING DEFENDANTS FROM USING MCMAHON AND SAAKVITNE AS THEIR
      OWN EXPERTS IS CONSISTENT WITH PUBLIC POLICY . ..............................................17

      D. MCMAHON’S AND KAPLAN’S REPORTS ARE INADMISSIBLE HEARSAY TO WHICH
      NO EXCEPTION APPLIES. ......................................................................................... 19

 IV. CONCLUSION ................................................................................................ 22




                                                             ii
Case 1:18-cv-00155-SOM-WRP Document 433 Filed 04/16/21 Page 3 of 25                                                      PageID #:
                                  9610



                                                  Table of Authorities
 Cases
 Barabin v. Scapa Dryer Felts, Inc., Case No. C07-1454, 2015 WL 12743881
   (W.D. Wash. Mar. 30, 2018) .................................................................................. 9
 Cantu v. United States, Case No. 14-00219, 2015 WL 12743881 (C.D. Cal. Apr.
   6, 2015) ................................................................................................................... 9
 Davis v. United States, Case No. 07-00461, 2009 WL 10702627 (D. Haw. Apr. 24,
   2009) ....................................................................................................................... 9
 Durham v. County of Maui, 804 F. Supp. 2d 1068 (D. Haw. 2011) .......................19
 Escobar v. AirBus Helicopter SAS, No. 13-00598, 2016 WL 6024441 (D. Haw.
   Oct. 4, 2016) ......................................................................................................... 19
 FMC Corp. v. Vendo Co., 196 F. Supp. 2d 1023 (E.D. Cal. 2002) .........................17
 Giles v. Inflatable Store, Inc., Case No. 07-cv-00401, 2009 WL 801729 (D. Colo.
   Mar. 24, 2009) ............................................................................................... 17, 18
 Goodman v. Staples Office Superstore, LLC, 644 F.3d 817 (9th Cir. 2011) .............4
 Hunt v. City of Portland, 599 Fed. Appx. 620 (9th Cir. 2013) (unpub.) .................19
 Jones ex re. United States v. Mass. Gen. Hosp., 780 F.3d 479 (1st Cir. 2015) .......19
 Kirk v. Raymark Indus., Inc., 61 F.3d 147 (3d Cir. 1995) ....................................... 20
 Larez v. City of L.A., 946 F.2d 630 (9th Cir. 1991) ................................................. 21
 R & R Sails, Inc. v. Ins. Co. of Penn., 673 F.3d 1240 (9th Cir. 2012)....................... 5
 Salgado v. Iqvia, Inc., 459 F. Supp. 3d 1318 (S.D. Cal. 2020) ...............................19
 Televisa, S.A. de C.V. v. Univision Comms., Inc., 635 F. Supp. 2d (C.D. Cal. 2009)
    .............................................................................................................................. 21
 United States v. Carreno, 363 F.3d 883 (9th Cir. 2004) ......................................... 21
 United States v. Marabelles, 724 F.2d 1374 (9th Cir. 1984) ...................................10
 Wilson v. City of L.A., Case No. 18-5775, 2020 WL 7711836 (C.D. Cal. July 20,
   2020) ..................................................................................................................... 21
 Wolt v. Sherwood, Div. of Harsco Corp., 28 F. Supp. 1568 (D. Utah 1993) ..........17
 Yeti by Molly, Ltd. v. Deckers Outdoor Corp., 259 F.3d 1101 (9th Cir. 2001) .........5
  Rules
  Fed. R. Civ. P. 26(a)(2)(A), (B) ................................................................................. 4
  Fed. R. Civ. P. 37(c)(1) .............................................................................................. 5
  Fed. R. Evid. 403 ....................................................................................................... 9
  Fed. R. Evid. 801(d)(2) ............................................................................................ 20
  Fed. R. Evid. 802 ..................................................................................................... 19
  Fed. R. Evid. 803 ..................................................................................................... 20
  Fed. R. Evid. 807(a) ................................................................................................. 21




                                                                 iii
Case 1:18-cv-00155-SOM-WRP Document 433 Filed 04/16/21 Page 4 of 25            PageID #:
                                  9611



 I.    INTRODUCTION

       Plaintiff Martin J. Walsh, Secretary of Labor, United States Department of

 Labor (“Secretary”) respectfully requests this Court enter an Order excluding

 Defendants Brian J. Bowers and Dexter C. Kubota (“Defendants”) from

 introducing the expert testimony (via declaration or otherwise) and reports of

 Howard L. Kaplan and Renee R. McMahon at trial.

       As discussed below, Defendants Bowers and Kubota should be prohibited

 from calling Kaplan and McMahon as expert witnesses or submitting their reports

 because Defendants Bowers and Kubota failed to designate Kaplan and McMahon

 as experts they were proffering until three months after the deadline to do so.

 Further, the opinions of Kaplan and McMahon are needlessly cumulative of the

 opinions of Brown, Rusk, and Pia, and therefore offer little to no probative value.

 The strong public policy in favor of settlement also supports the exclusion of the

 testimony and reports of Kaplan and McMahon. Finally, Kaplan’s and McMahon’s

 reports constitute inadmissible hearsay, and Defendants cannot meet their burden

 of establishing an exception or exemption to the rule against hearsay.

 II.   FACTUAL BACKGROUND

       This case arises from the sale of 100% of the shares of Bowers + Kubota

 Consulting, Inc. (“B+K”) stock to the B+K Employee Stock Ownership Plan

 (“ESOP”) for the inflated price of $40 million. As relevant here, the Secretary
Case 1:18-cv-00155-SOM-WRP Document 433 Filed 04/16/21 Page 5 of 25             PageID #:
                                  9612



 alleges the ESOP paid significantly more than fair market value for the B+K stock

 and that Defendants Bowers and Kubota violated their fiduciary duties by

 orchestrating the excessive transaction. The parties retained experts to opine on

 whether the ESOP transaction was carried out prudently and consistent with the

 Defendants’ fiduciary duties (hereinafter referred to as “prudence experts”), and

 experts to opine on the value of the company at the time of the ESOP transaction

 on December 14, 2012 (hereinafter referred to as “valuation experts”).

       The Amended Rule 16 Scheduling Order directed Defendants to provide

 their expert disclosures by November 19, 2020. 2 ECF 202 at 2. The parties were

 ordered to disclose the identity and written report of any experts who may be

 called solely to contradict or rebut another party’s expert within thirty days after

 disclosure by the other party. ECF 202 at 2. On November 19, 2020, Defendants

 Bowers and Kubota identified Gregory K. Brown as a prudence expert, and

 provided his report. See DOL Ex. 721. 3 That same day, Defendant Bowers

 identified Ian C. Rusk as his valuation expert and provided his report, and

 Defendant Kubota identified Kenneth J. Pia, Jr. as his valuation expert. See DOL




 2
   The Amended Rule 16 Scheduling Order directed the Secretary to provide his
 expert disclosures by October 19, 2020. ECF 202 at 2. The Secretary timely
 identified his experts and produced their reports.
 3
   All citations to expert reports are to excerpts of relevant pages from the cited
 report.

                                            2
Case 1:18-cv-00155-SOM-WRP Document 433 Filed 04/16/21 Page 6 of 25             PageID #:
                                  9613



 Ex. 709; DOL Ex. 729. Defendant Kubota provided Pia’s report on November 29,

 2020. See DOL Ex. 728.

       The Saakvitne Defendants retained Kaplan as their prudence expert and

 McMahon as their valuation expert. The Saakvitne Defendants timely provided

 both experts’ reports, which included rebuttals to the Secretary’s experts. See Ex.

 A; Ex. B. Defendants Bowers and Kubota received the Secretary’s September 11,

 2020 settlement letter sent to all Defendants, so were aware that settlement

 discussions were occurring, but did not join in the Saakvitne Defendants’

 designation of Kaplan and McMahon.

       On February 15, 2021, counsel for Defendant Bowers and Kubota and

 counsel for the Saakvitne Defendants met and discussed that the Secretary and the

 Saakvitne Defendants had reached a settlement in principle resolving the claims

 against the Saakvitne Defendants. The next day, Defendants Bower and Kubota

 were advised that the depositions of Kaplan and McMahon scheduled for that week

 were canceled to avoid the costs to all the parties. On February 16, 2021, after the

 depositions had already been canceled, Defendants Bowers and Kubota indicated

 for the first time a desire to use the reports of Kaplan and McMahon in any way.

 See Ex. C at 1-2. On February 19, 2021, in response to a question by counsel for

 the Secretary, Defendants Bowers and Kubota made clear they intended to

 designate Kaplan and McMahon as their own experts. See Ex. D at 1.



                                           3
Case 1:18-cv-00155-SOM-WRP Document 433 Filed 04/16/21 Page 7 of 25              PageID #:
                                  9614



 III.   LEGAL DISCUSSION

    A. Defendants Bowers and Kubota did not timely disclose the identities or
       reports of McMahon and Kaplan, and their failure to do so was not
       substantially justified or harmless.

        Pursuant to Federal Rule of Civil Procedure 37, the Court should prohibit

 Defendants Bowers and Kubota from calling McMahon and Kaplan as expert

 witnesses or using their reports because they failed to timely designate McMahon

 and Kaplan as their own experts. Federal Rule of Civil Procedure 26(a)(2) requires

 parties to disclose the identity of any witness they may call at trial to give expert

 testimony and produce a written report if that expert witness was retained to

 provide expert testimony in the case or is an employee whose duties regularly

 involve giving expert testimony. Fed. R. Civ. P. 26(a)(2)(A), (B). Expert

 disclosures must be made at the time and in the sequence ordered by the court. Fed.

 R. Civ. P. 26(a)(2)(D). Parties are required to supplement their expert disclosures

 in a timely manner if they learn the disclosure is incomplete or incorrect in a

 material way. Fed. R. Civ. P. 26(a)(2)(E), (e).

        Rule 37 “‘gives teeth’ to Rule 26’s disclosure requirements by forbidding

 the use at trial of any information that is not properly disclosed.” Goodman v.

 Staples Office Superstore, LLC, 644 F.3d 817, 827 (9th Cir. 2011). Specifically,

 Rule 37 provides,

        If a party fails to provide information or identify a witness as required
        by Rule 26(a) or (e), the party is not allowed to use that information or

                                            4
Case 1:18-cv-00155-SOM-WRP Document 433 Filed 04/16/21 Page 8 of 25              PageID #:
                                  9615



       witness to supply evidence on a motion, at a hearing, or at a trial, unless
       the failure was substantially justified or is harmless. In addition to or
       instead of this sanction, the court, on motion and after giving an
       opportunity to be heard:
          (A) may order payment of the reasonable expenses, including
          attorney's fees, caused by the failure;
          (B) may inform the jury of the party's failure; and
          (C) may impose other appropriate sanctions, including any of the
          orders listed in Rule 37(b)(2)(A)(i) to (vi).

 Fed. R. Civ. P. 37(c)(1). Sanctions for failure to make or supplement expert

 disclosures under Rule 37(c)(1) are “self-executing, automatic,” and designed to

 “provide a strong inducement for disclosure of material.” Yeti by Molly, Ltd. v.

 Deckers Outdoor Corp., 259 F.3d 1101, 1106 (9th Cir. 2001) (quoting Fed. R. Civ.

 P. 37(c) advisory committee's note (1993)). District courts have “particularly wide

 latitude” in exercising their discretion to issue sanctions under Rule 37(c)(1). Id.

 Defendants Bowers and Kubota, as the party facing sanctions, bear the burden of

 proving their failure to meet the requirements of Rule 26(a)(2) is substantially

 justified or harmless. See id. at 1107; R & R Sails, Inc. v. Ins. Co. of Penn., 673

 F.3d 1240, 1246 (9th Cir. 2012).

       Here, Defendants Bowers and Kubota made no attempt to designate

 McMahon and Kaplan until three months after their deadline to do so. Defendants

 were required to identify and disclose the report of any expert they intended to use




                                            5
Case 1:18-cv-00155-SOM-WRP Document 433 Filed 04/16/21 Page 9 of 25             PageID #:
                                  9616



 in their case-in-chief or in rebuttal to the Secretary’s experts 4 by November 19,

 2020. ECF No. 202 at 2. The only experts timely designated by Defendants

 Bowers and Kubota on November 19, 2020, were Brown, Rusk, and Pia.

 Defendants Bowers and Kubota did not join in the Saakvitne Defendants’

 designation of Kaplan and McMahon as experts nor make any attempt to retain

 Kaplan or McMahon as their own experts on November 19, 2020, or at any point

 in the three months that followed, despite the extensive discovery the parties

 conducted during that time. It was only after the Secretary and Saakvitne

 Defendants resolved their dispute and cancelled the depositions of Kaplan and

 McMahon that Defendants Bowers and Kubota belatedly attempted to designate

 Kaplan and McMahon as their own experts on February 19, 2021. Defendants

 Bowers and Kubota therefore violated Rule 26’s disclosure requirements with

 regard to Kaplan and McMahon by failing to timely identify them as expert

 witnesses.

       Defendants Bowers and Kubota cannot meet their burden of establishing

 their failure was substantially justified or harmless. Defendants Bowers and

 Kubota have offered no justification for their untimely designation of Kaplan and



 4
   Because the Secretary timely disclosed his experts on October 19, 2021, and
 Defendants were required to disclose their rebuttal experts 30 days thereafter [ECF
 No. 202 at 2], Defendants’ deadline to disclose the identity and report of any
 rebuttal experts was November 19, 2021.

                                           6
Case 1:18-cv-00155-SOM-WRP Document 433 Filed 04/16/21 Page 10 of 25                PageID #:
                                   9617



  McMahon. Defendants Bowers and Kubota cannot claim they were unaware of

  their ability to join in the expert designations of their co-Defendants because

  Defendant Bowers, Defendant Kubota, and Defendant B+K have joined in each

  other’s objections and other filings numerous times throughout the course of this

  litigation. See, e.g., ECF Nos. 244, 362, 400, 402, 410, 418. Had Defendants

  Bowers and Kubota intended to use McMahon and Kaplan as their own experts,

  they could have jointly designated McMahon and Kaplan with the Saakvitne

  Defendants. Further, Defendants Bowers and Kubota were aware since September

  11, 2020, that any party could resolve their matter with the Secretary resulting in

  their experts not being used at trial. There is no excuse for their failure to follow

  the rules.

         Further, the Secretary is substantially harmed by their late designation of

  Kaplan and McMahon. The Secretary and Saakvitne Defendants reached an

  agreement to resolve the Saakvitne Defendants’ liability on February 16, 2021.

  Relying on the fact that the Saakvitne Defendants alone had designated McMahon

  and Kaplan as experts, and that Defendants Bowers and Kubota had not suggested

  they would designate McMahon and Kaplan as their experts at any point prior, the

  Secretary and Saakvitne Defendants determined to cancel the depositions of

  McMahon and Kaplan scheduled for February 17 and 18, 2021, to save time and

  resources for all parties and the Court given the settlement in principle. See Ex. C



                                             7
Case 1:18-cv-00155-SOM-WRP Document 433 Filed 04/16/21 Page 11 of 25              PageID #:
                                   9618



  at 1; Ex. D at 5-6. It was only after the depositions were canceled that Defendants

  Bowers and Kubota attempted to retroactively designate McMahon and Kaplan as

  their own experts. Ex. D at 1. In his Motion for Entry of Consent Judgment

  Between the Secretary and Saakvitne Defendants and Extend Deadline to Take

  Saakvitne Defendants Experts’ Depositions [ECF No. 397], the Secretary

  requested the Court extend deadlines to depose McMahon and Kaplan. Magistrate

  Judge Porter denied the Secretary’s request [ECF No. 406], so the Secretary has

  not had and will not have an opportunity to depose Kaplan and McMahon. The

  Secretary would be harmed if Defendants Bowers and Kubota were permitted to

  call Kaplan and McMahon as witnesses and use their reports because the Secretary

  is unable to conduct full and fair discovery into the opinions of Kaplan and

  McMahon. This harm would result directly from the Secretary’s reliance on the

  fact that Defendants Bowers and Kubota had not designated Kaplan and McMahon

  as their own experts, or suggested in any way their intent to do so, until after the

  agreement with the Saakvitne Defendants was reached and the depositions of

  Kaplan and McMahon canceled.

        Because Defendants Bowers and Kubota failed to timely designate

  McMahon and Kaplan as their experts in violation of Rule 26(a)(2) and (e), and

  cannot prove their failure was substantially justified or harmless, Rule 37 requires

  they be prohibited from calling McMahon and Kaplan to testify at the trial or



                                             8
Case 1:18-cv-00155-SOM-WRP Document 433 Filed 04/16/21 Page 12 of 25               PageID #:
                                   9619



  submitting their reports into evidence.

     B. The reports and testimony of McMahon and Kaplan are needlessly
        cumulative, substantially outweighing any probative value.

        The testimony and reports of McMahon and Kaplan should be excluded

  under Federal Rule of Evidence 403 because they are needlessly cumulative of

  Defendants’ other experts and have little to no additional probative value. Under

  Rule 403, the court “may exclude relevant evidence if its probative value is

  substantially outweighed by a danger of . . . needlessly presenting cumulative

  evidence.” Fed. R. Evid. 403. Courts in the Ninth Circuit have looked to the

  following factors in determining whether expert testimony is needlessly

  cumulative: whether the experts have similar qualifications; whether the experts

  will testify about the same or similar issues; whether they rely on the same

  information in formulating their opinions; and whether they have similar

  approaches in opining on an issue. Cantu v. United States, Case No. 14-00219,

  2015 WL 12743881, at *7 (C.D. Cal. Apr. 6, 2015); Barabin v. Scapa Dryer Felts,

  Inc., Case No. C07-1454, 2015 WL 12743881 (W.D. Wash. Mar. 30, 2018)

  (excluding expert testimony that was substantially similar to that of another expert

  despite their different qualifications because they provided similar opinions,

  considered the same evidence, and took similar approaches); Davis v. United

  States, Case No. 07-00461, 2009 WL 10702627, at *4 (D. Haw. Apr. 24, 2009)

  (finding relevant that experts were hired to testify on the same topics and reached

                                            9
Case 1:18-cv-00155-SOM-WRP Document 433 Filed 04/16/21 Page 13 of 25            PageID #:
                                   9620



  many of the same conclusions, though difference in qualifications gave each a

  unique perspective). District courts have considerable discretion to reject

  cumulative, though relevant, expert witness testimony and evidence. United States

  v. Marabelles, 724 F.2d 1374, 1382 (9th Cir. 1984).

           1. McMahon’s report and anticipated testimony is so similar to the
              reports and testimony of Rusk and Pia that it is needlessly cumulative.

        All relevant factors weigh in favor of excluding McMahon’s report and

  anticipated testimony as needlessly cumulative of the reports and testimony of

  Rusk and Pia. McMahon was retained for the same purpose, relied on the same or

  similar documents, takes the same valuation approaches, and comes to the same

  conclusions as Rusk and Pia regarding the fair market value of B+K and

  assessment of the report of the Secretary’s valuation expert, Steven Sherman.

  Further, the qualifications of the three defense valuation experts are comparable.

        Like Rusk and Pia, McMahon was retained to opine on the fair market value

  of B+K at the time of the ESOP transaction and to provide a rebuttal to the opinion

  of the Secretary’s valuation expert, Steven Sherman. Ex. A at 1-2; DOL. Ex. 728 at

  ii; DOL Ex. 709 at i; DOL Ex. 710 at 1. Given that Defendants Bowers and Kubota

  have already retained Rusk and Pia to opine on the same issues on which

  McMahon would opine, McMahon’s report and anticipated testimony add nothing

  new to the scope of the inquiry into the value of the company and would be

  cumulative.


                                           10
Case 1:18-cv-00155-SOM-WRP Document 433 Filed 04/16/21 Page 14 of 25           PageID #:
                                   9621



        The fact that McMahon’s opinion is based on the same or similar materials

  as those considered by Rusk and Pia in rendering their opinions also suggests

  McMahon’s report and anticipated testimony is needlessly cumulative. McMahon

  relied on case documents, such as the parties’ discovery productions and financial

  documents obtained during fact discovery, as well as external market and industry

  information in forming her opinions. Ex. A, Appx. B. Rusk and Pia also reviewed

  documents encompassed in the discovery productions, as well as similar external

  market and industry resources, in addition to other materials and information not

  used by McMahon. DOL Ex. 709 at ii-iii; DOL Ex. 710 at 3-4; DOL Ex. 728,

  Appx. D. While the exact case documents each expert reviewed may not be

  identical, the types of documents and information contained therein was essentially

  the same.

        Importantly, McMahon’s valuation analysis and conclusions offer no unique

  perspective not already covered by Rusk and/or Pia. All three use the same three

  approaches to assess the fair market value of B+K: the Discounted Cash Flow

  method; Guideline Public Company method, and a merger and acquisition market

  approach. 5 Ex. A, Appx. C at 2-3; DOL Ex. 709 at iv; DOL Ex. 728 at 57-58.


  5
   The experts referred to the mergers and acquisitions market method using
  somewhat different terms – McMahon called it the “Guideline Merged and
  Acquired Company” approach, Rusk called it the “Market Transactions Method,”
  and Pia called it the “Merger and Acquisition Method.” However, the approach


                                          11
Case 1:18-cv-00155-SOM-WRP Document 433 Filed 04/16/21 Page 15 of 25            PageID #:
                                   9622



  Using these same methods, the experts’ conclusions on the fair market value of

  B+K as of the date of the ESOP transaction is within a close a range. McMahon’s

  conclusion that the fair market value of B+K was $40.015M is in line with Rusk’s

  $44.6M valuation and Pia’s $43.1M valuation. Compare Ex. A, Appx. C at 1; with

  DOL Ex. 709 at iv; DOL Ex. 728 at 5.

        McMahon’s, Rusk’s, and Pia’s rebuttals of Sherman’s valuation report

  demonstrate just how similar their analyses are. McMahon identified three aspects

  of Sherman’s report that she believed to be flawed, all of which are commented on

  in the rebuttal reports of Rusk, Pia, or both. Ex. A at 21. First, McMahon critiques

  Sherman’s upward adjustment of bonus and subconsultant expenses in calculating

  the cash flow projections. Ex. A at 22. Rusk also opines on Sherman’s adjustment

  of bonus and subconsultant expenses in projecting future earnings, and Pia opines

  on Sherman’s adjustment of subcontractor expenses in forecasted earnings. DOL

  Ex. 710 at 6; DOL Ex. 728 at 23. Second, McMahon states Sherman’s

  overstatement of bonuses yielded a flawed calculation of Earnings Before Interest,

  Taxes, Depreciation and Amortization (“EBITDA”). Ex. A at 35-36. Rusk also

  believes Sherman’s analysis of bonuses resulted in an incorrect EBITDA

  calculation. DOL Ex. 710 at 5. Third, all three defense valuation experts critique


  was the same for all three experts: a market-based approach in which a company’s
  valuation is based on recent purchase and sale transactions for comparable
  companies.

                                           12
Case 1:18-cv-00155-SOM-WRP Document 433 Filed 04/16/21 Page 16 of 25            PageID #:
                                   9623



  Sherman’s limited control discount. Ex. A at 39-40; DOL Ex. 710 at 8-9; DOL Ex.

  728 at 22.

        Finally, there is no meaningful distinction in the background or training of

  the three experts that would enable McMahon to provide a distinct perspective on

  the value of B+K or on Sherman’s analysis. Each of the three experts provides

  similar financial and valuation services. McMahon works in the finance practice at

  Charles River Associates, a global financial consulting firm, and has experience

  advising clients in cases involving valuation and other economic issues. Ex. A at 2,

  Appx. A. Rusk is a managing partner and co-founder of Rusk O’Brien Gido +

  Partners, and conducts business appraisals and advisory services for consulting

  firms. DOL Ex. 709 at ii, Appx. C. Pia works in the business valuation services

  group at Marcum Advisory Consulting and has experience in business valuation

  and litigation support. DOL Ex. 728, Appx. F. All have business degrees, such as

  MBAs, or higher level education or certifications.

        The similarities between bases for, approach, and conclusions in the

  opinions of the defense valuation experts, and their similarities in their

  qualifications demonstrate McMahon’s anticipated testimony and report would be

  needlessly cumulative. Allowing Defendants Bowers and Kubota to submit the

  report of McMahon or call her as a witness would simply prolong the trial while

  adding little to no value to Defendants’ case.



                                            13
Case 1:18-cv-00155-SOM-WRP Document 433 Filed 04/16/21 Page 17 of 25             PageID #:
                                   9624



           2. Kaplan’s report and anticipated testimony is needlessly cumulative
              because it is duplicative of the report and testimony of Brown.

        These same factors show the report and anticipated testimony of Kaplan is

  needlessly cumulative of Brown’s report and testimony. Both defense prudence

  experts opine on the same subjects, rely on the same information, reach the same

  conclusions based on their generalized assertions about the industry. The

  qualifications of Kaplan and Brown are similar enough that neither offers a unique

  perspective on the inquiry into whether Defendants violated their fiduciary duties

  in carrying out the ESOP transaction.

        First, Kaplan and Brown were both retained to opine on whether the ESOP

  transaction was carried out consistent with fiduciary duties and to rebut the report

  of the Secretary’s prudence expert, Mark Johnson. Ex. B at 2; DOL Ex. 721 at 2;

  DOL Ex. 722 at 2. Brown also opines on whether there was a change in control at

  B+K, irrelevantly discusses his take on DOL investigative functions, and attempts

  to rebut aspects of the report of the Secretary’s valuation expert. DOL Ex. 721 at

  14-15; DOL Ex. 722 at 11. Kaplan’s opinions on prudence and rebuttal of Johnson

  are unnecessary because they are redundant of the opinions offered by Brown on

  those same issues.

        The materials on which Kaplan and Brown base their opinions are also

  substantially similar. Specifically, Kaplan reviewed filings, such as the Complaint,

  Answers, and discovery responses, ESOP transaction-related documents produced


                                           14
Case 1:18-cv-00155-SOM-WRP Document 433 Filed 04/16/21 Page 18 of 25              PageID #:
                                   9625



  in discovery, and the depositions transcripts for various key players. Ex. B,

  Addendum. Brown reviewed many of the same materials, including the Complaint,

  Answers, deposition transcripts, and documents related to the ESOP transactions.

  DOL Ex. 721 at 5-9; DOL Ex. 722 at 5-9; DOL Ex. 725. While there may be

  variance in the exact documents each expert reviewed, the basic information on

  which they relied was the same.

        Critically, both Kaplan and Brown rely on what they assert to be the industry

  practice at the time of the transaction and conclusory statements regarding their

  experience to reach the conclusion that the ESOP transaction occurred in

  accordance with Defendants’ fiduciary duties. For example, in discussing the

  actions taken by Saakvitne as trustee, Kaplan states, “In examining the facts and

  circumstances present at that time of the Transaction, it is my opinion that

  Saakvitne used care, skill, prudence, and diligence under the circumstances

  prevailing in the fourth quarter of 2012 that other professional ESOP trustees

  familiar with these practices would have used for ESOP transactions.” Ex. B at 20.

  Brown similarly goes through the actions he believes were taken by Saakvitne

  upon his appointment to conclude, without further explanation, that Saakvitne’s

  “actions reflected usual and customary practice by an ERISA independent

  fiduciary and trustee at the time of the Transaction.” DOL Ex. 721 at 11. Their

  rebuttals of Johnson similarly rely on conclusory statements based on their



                                           15
Case 1:18-cv-00155-SOM-WRP Document 433 Filed 04/16/21 Page 19 of 25                PageID #:
                                   9626



  experience and asserted industry practices. See, e.g., Ex. B at 31 (rebutting

  Johnson’s opinion based on assertions of “common industry practice”); DOL Ex.

  722 at 9 (rebutting Johnson’s conclusion “[b]ased on [his] experience and [his]

  review of the record in this case”). Because Kaplan’s opinion is essentially

  duplicative of opinions offered by Brown, Kaplan’s report and testimony would

  add nothing to the inquiry before the Court.

        Finally, Kaplan’s qualifications and experience are similar enough to

  Brown’s that he does not bring a distinct perspective or approach to the question of

  whether the ESOP transaction was carried out in violation of Defendants’ fiduciary

  duties. Kaplan is a consultant and adviser to internal and professional ERISA

  fiduciaries and Boards of employee-owned companies. Ex. B at Internal Ex. A.

  Brown is an employee benefits and executive compensation lawyer. DOL Ex. 721

  at Internal Ex. A. Both purport to have sufficient qualifications to render

  conclusions based on asserted industry practice and their experience with ESOPs.

        Given that Kaplan and Brown opine on the same issues, rely the same or

  similar documents, come to the same conclusions using the same approach, and

  have similar qualifications, any probative value had by Kaplan’s opinion is

  substantially outweighed by its needlessly cumulative nature. While the Secretary

  intends to file a Motion in Limine to exclude Brown’s testimony and report as

  unreliable and irrelevant, the analysis does not change if the Court grants the



                                            16
Case 1:18-cv-00155-SOM-WRP Document 433 Filed 04/16/21 Page 20 of 25                  PageID #:
                                   9627



  Secretary’s request to exclude Brown. As discussed below, in failing to timely

  designate Kaplan as their own expert, Defendants Bowers and Kubota ran the risk

  the Secretary and Saakvitne Defendants would settle, leaving them to use only the

  prudence expert they timely identified.

     C. Prohibiting Defendants from using McMahon and Saakvitne as their own
        experts is consistent with public policy.

         Allowing Defendants Bowers and Kubota to now designate the Saakvitne

  Defendants’ experts as their own would contravene public policy. Several district

  courts have recognized the public policy in favor of settlement would be

  contravened by allowing a non-settling defendant to call as a witness the expert of

  a settling defendants. E.g. Giles v. Inflatable Store, Inc., Case No. 07-cv-00401,

  2009 WL 801729 (D. Colo. Mar. 24, 2009); FMC Corp. v. Vendo Co., 196 F.

  Supp. 2d 1023, 1048 (E.D. Cal. 2002); Wolt v. Sherwood, Div. of Harsco Corp., 28

  F. Supp. 1568 (D. Utah 1993). For example, in Giles, one of the defendants

  reached a settlement with plaintiff and, as part of the settlement agreement,

  withdrew their designation of two experts for whom the settling defendant had

  identified and produced reports. 2009 WL 801729, at *1-2. A non-settling

  defendant, who did not disclose any experts, sought to call the settling defendant’s

  experts to testify at the trial. Id. at *2. The U.S. District Court for the District of

  Colorado prohibited the non-settling defendant from using the settling defendant’s

  experts. Id. at *7. The court reasoned that the non-settling defendant could have

                                              17
Case 1:18-cv-00155-SOM-WRP Document 433 Filed 04/16/21 Page 21 of 25              PageID #:
                                   9628



  designated its own experts or attempted to jointly retain the settling defendant’s

  experts, but failed to do so, thereby undertaking the risk that the settling defendant

  would settle out and its experts would not testify. Id. The court determined that

  allowing the non-settling defendant “to use the experts would reward [it’s]

  strategic decision and unfairly deprive plaintiffs of their bargain with the Settling

  Defendants.” Id.

        The situation presented in this case is analogous to Giles. Like the non-

  settling defendant in Giles, Defendants Bowers and Kubota did not timely identify

  McMahon and Kaplan as their own experts or attempt to jointly retain them with

  the Saakvitne Defendants. In doing so, Defendants Bowers and Kubota ran the risk

  that the Saakvitne Defendants would settle with the Secretary, precluding

  McMahon and Kaplan’s testimony and reports. Further, the Secretary’s settlement

  with the Saakvitne Defendants would be unfairly undermined in the same manner

  as the Giles parties if Defendants Bowers and Kubota were permitted to make a

  eleventh hour designation of McMahon and Kaplan. One factor in reaching the

  settlement with the Saakvitne Defendants was the cost of deposing McMahon and

  Kaplan. It was made clear that the Saakvitne defendants would not be using

  Kaplan and McMahon because they were resolving the matter. This arrangement

  clearly benefits all the parties, especially B+K and the ESOP, because it increases

  the loss restoration to the ESOP. As the Giles court acknowledged, the public



                                            18
Case 1:18-cv-00155-SOM-WRP Document 433 Filed 04/16/21 Page 22 of 25             PageID #:
                                   9629



  policy encouraging voluntary settlement of lawsuits would be frustrated if

  Defendants Bowers and Kubota were permitted to make a last minute designation

  of McMahon and Kaplan.

     D. McMahon’s and Kaplan’s reports are inadmissible hearsay to which no
        exception applies.

        The reports of McMahon and Kaplan are inadmissible hearsay as they are

  offered for the truth of the matter asserted therein and Defendants cannot

  demonstrate an applicable exception. Expert reports generally constitute

  inadmissible hearsay under Federal Rule of Evidence 802. Fed. R. Evid. 802; Hunt

  v. City of Portland, 599 Fed. Appx. 620, 621 (9th Cir. 2013) (unpub.); Salgado v.

  Iqvia, Inc., 459 F. Supp. 3d 1318, 1327 (S.D. Cal. 2020) (“Generally, expert

  reports are inadmissible hearsay.”); Escobar v. AirBus Helicopter SAS, No. 13-

  00598, 2016 WL 6024441, at *1 (D. Haw. Oct. 4, 2016); see also Jones ex re.

  United States v. Mass. Gen. Hosp., 780 F.3d 479, 494 (1st Cir. 2015) (finding

  expert report offered for truth of the matter asserted was “a quintessential example

  of hearsay.”). While an expert report may be admissible if it falls under one of the

  hearsay exceptions, Defendants Bowers and Kubota, as the current proponents of

  the reports, bear the burden of establishing the basis for the asserted exception. See

  Durham v. County of Maui, 804 F. Supp. 2d 1068, 1070 (D. Haw. 2011).

        Defendants Bowers and Kubota cannot meet their burden of showing an

  exception to the rule against hearsay. Defendants have not identified any hearsay


                                            19
Case 1:18-cv-00155-SOM-WRP Document 433 Filed 04/16/21 Page 23 of 25             PageID #:
                                   9630



  exception under which they believe the McMahon and Kaplan reports would fall.

  Nor is any applicable hearsay exception apparent. The hearsay exceptions at Rule

  803 clearly do not apply to McMahon’s and Kaplan’s expert reports, which are

  non-public and prepared specifically for this litigation. See Fed. R. Evid. 803.

        The reports of McMahon and Kaplan also do not qualify as an opposing

  party’s statement exempt from the hearsay definition under Federal Rule of

  Evidence 801(d)(2). Fed. R. Evid. 801(d)(2). Kaplan and McMahon are not

  employees or agents of the Saakvitne Defendants because they were hired to

  provide their own opinions, and therefore cannot make admissions against the

  Saakvitne Defendants. See Kirk v. Raymark Indus., Inc., 61 F.3d 147, 164 (3d Cir.

  1995) (“Because an expert witness is charged with the duty of giving his or her

  expert opinion regarding the matter before the court, we fail to comprehend how an

  expert witness, who is not an agent of the party who called him, can be authorized

  to make an admission for that party.”). Other sections of Rule 801(d) are clearly

  inapplicable. Defendants Bowers and Kubota therefore cannot show McMahon’s

  and Kaplan’s expert reports are exempted from the rule against hearsay.

        Defendants also cannot get in McMahon’s and Kaplan’s reports through

  Federal Rule of Evidence 807’s residential hearsay exception, which is a catch all

  allowing hearsay to be admitted if it is “supported by sufficient guarantees or

  trustworthiness” based on a totality of the circumstances and “more probative on



                                           20
Case 1:18-cv-00155-SOM-WRP Document 433 Filed 04/16/21 Page 24 of 25             PageID #:
                                   9631



  the point for which it is offered than any other evidence which the proponent can

  procure through reasonable efforts.” Fed. R. Evid. 807(a); Larez v. City of L.A.,

  946 F.2d 630, 644 (9th Cir. 1991) (interpreting the second requirement to be a

  “best evidence requirement.”). McMahon’s and Kaplan’s reports do not meet

  either requirement. First, there are no circumstantial indicators of trustworthiness,

  as the Secretary has not had the opportunity to depose McMahon or Kaplan.

  Compare with Televisa, S.A. de C.V. v. Univision Comms., Inc., 635 F. Supp. 2d

  (C.D. Cal. 2009) (admitting the report of an expert who becomes suddenly

  unavailable to testify where the expert had been questioned extensively under oath

  by opposing counsel regarding his report during a deposition). Second,

  McMahon’s and Kaplan’s reports cannot be the best evidence concerning the

  valuation of B+K and prudent processes, respectively, because they are cumulative

  of the testimony to be provided by Rusk, Pia, and Brown. United States v.

  Carreno, 363 F.3d 883, 889 (9th Cir. 2004), vacated on other grounds, 543 U.S.

  1099 (2005); Wilson v. City of L.A., Case No. 18-5775, 2020 WL 7711836, at *9

  (C.D. Cal. July 20, 2020) (“Where evidence is merely cumulative of other

  evidence, it necessarily falls short of Rule 807’s ‘best evidence’ requirement.”).

  Because McMahon’s and Kaplan’s reports have no circumstantial indicators of

  trustworthiness and do not meet the best evidence requirement given they are

  cumulative of other experts reports, Defendants cannot admit McMahon’s and



                                            21
Case 1:18-cv-00155-SOM-WRP Document 433 Filed 04/16/21 Page 25 of 25         PageID #:
                                   9632



  Kaplan’s reports through the Rule 807 catch-all hearsay exception.

        Because Defendants cannot meet their burden of showing the reports of

  Kaplan and McMahon fall within an exception to the rule against hearsay, the

  reports should be deemed inadmissible and excluded from the evidentiary record.

  IV.   CONCLUSION

        WHEREFORE, the Secretary respectfully requests this Court grant his

  motion to exclude the expert testimony and reports of McMahon and Kaplan.


  Dated: April 16, 2021                        Respectfully submitted,

                                               ELENA S. GOLDSTEIN
                                               Deputy Solicitor

                                               CHRISTINE Z. HERI
                                               Regional Solicitor


                                               /s/ Elisabeth Nolte
                                               ELISABETH NOLTE
                                               Trial Attorney

                                               Attorneys for MARTIN J. WALSH,
                                               Secretary of Labor, United States
                                               Department of Labor, Plaintiff




                                          22
